Citation Nr: 0837910	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  04-22 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from September 1962 to March 
1967.  He died in December 1996, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2004.  The appeal was remanded in August 2007.


FINDINGS OF FACT

1.  At the time of the veteran's death in December 1996, 
service connection was in effect for history of cancer of the 
prostate, status post radical prostatectomy, assigned a 10 
percent rating; residuals of a left ankle fracture, assigned 
a 10 percent rating; and a scar from a laceration of the 
right eyebrow, evaluated noncompensably disabling.  

2.  The veteran's death certificate, which showed that he 
died in December 1996, at the age of 53 years.  The reported 
cause of death was myocardial infarction, due to or as a 
consequence of ventricular fibrillation, due to or as a 
consequence of atherosclerotic heart disease, due to or as a 
consequence of chronic obstructive pulmonary disease.  

3.  The claim was denied in April 1997 because the evidence 
did not show any of the conditions which caused his death 
were present until more than one year after service, or that 
any service-connected disability caused or contributed to the 
cause of death.

4.  Evidence received since the April 1997 decision does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements were satisfied in letters to the 
appellant dated in August 2007 and February 2008.  The August 
2007 letter advised the claimant of the information necessary 
to substantiate a claim for service connection for the cause 
of the veteran's death, and of her and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The February 2008 letter informed her of what 
constitutes new and material evidence to reopen a claim, of 
the reasons her prior claim was denied, and described what 
evidence would be necessary to substantiate the missing 
elements.  See Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).  
Both letters provided information as to disability ratings 
and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Subsequent to the notification letters, 
additional evidence was received, and her claim was 
readjudicated in an August 2008 supplemental statement of the 
case.  Thus, the timing defect was cured by a subsequent 
readjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
available VA medical records are in the file.  The appellant 
provided a copy of the death certificate, as well as numerous 
private medical records dated from 1989 to 1996.  She has not 
identified any other potentially relevant evidence which has 
not been obtained.  VA does not have a duty to obtain a 
medical opinion in a claim to reopen unless new and material 
evidence is presented or secured.  38 U.S.C. § 5103A(f) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2008).  
As discussed above, in this case, the RO complied with VA's 
notification requirements and informed the appellant of the 
information and evidence needed to substantiate her claim.  
Since no new and material evidence has been submitted in 
conjunction with the recent claim, a medical opinion is not 
required. 

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New an Material Evidence--Cause Of The Veteran's Death

Entitlement to service connection for the cause of the 
veteran's death was denied by the RO in an April 1997 rating 
decision.  The appellant did not appeal that decision, and it 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2008).  However, if new and material evidence is received 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108.    

The appellant's request to reopen her claim was received in 
July 2003.  Under the applicable law, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of the veteran's death, service connection was in 
effect for history of cancer of the prostate, status post 
radical prostatectomy, assigned a 10 percent rating; 
residuals of a left ankle fracture, assigned a 10 percent 
rating; and a scar from a laceration of the right eyebrow, 
evaluated noncompensably disabling.  

Evidence of record at the time of the previous decision 
including the veteran's death certificate, which showed that 
he died in December 1996, at the age of 53 years.  The 
reported cause of death was myocardial infarction, due to or 
as a consequence of ventricular fibrillation, due to or as a 
consequence of atherosclerotic heart disease, due to or as a 
consequence of chronic obstructive pulmonary disease.  

Also of record were service medical records, which did not 
show any heart or lung disorders in service.  The evidence 
shows that in 1976, many years after service separation, 
hypertension was diagnosed.  In February 1989, he underwent a 
radical prostatectomy for treatment of adenocarcinoma of the 
prostate.  Medical evidence of record, including a VA 
examination in November 1996, shows that he had numerous 
other health problems during the last several years of his 
life.  Reportedly, he underwent cervical spine surgery in 
November 1991; suffered two myocardial infarctions in January 
1992, and subsequently underwent triple vessel coronary 
artery bypass graft.  In March 1992, he underwent a left 
thyroid lobectomy, which disclosed cancer.  Subsequently, in 
August 1993, he underwent a total thyroidectomy.  He had had 
pulmonary nodules for several years.  In addition, he had 
multiple renal calculi, and a renal mass, initially thought 
to be cancer, was eventually determined to be a blood clot, 
which was removed.  

However, this evidence did not show that any of the 
conditions which caused his death were present in service (or 
within one year thereafter), or that his service-connected 
disabilities, in particular, status post-operative prostate 
cancer, contributed to or hastened his death.  Accordingly, 
the claim was denied.

Evidence received since that decision includes additional 
private medical records dated from February 1989 to October 
1996.  This evidence provides more detail as to the veteran's 
medical conditions during this time period.  On a number of 
occasions from 1992 to 1996, suspicious renal masses were 
noted, but they were found to be benign.  The most recent 
record, in October 1996, two months prior to his death, noted 
a large mass in the right kidney, which was suspicious for a 
neoplasm.  However, on the VA examination in November 1996 it 
was noted that this had been found to be a blood clot.  
Moreover, cancer of the kidney was not noted on the death 
certificate.  

The appellant contends that the prostate cancer hastened the 
veteran's death.  She states that the initial start of his 
medical problems was the prostate cancer in 1989.  She states 
that the records indicate the possibility that the prostate 
cancer metastasized and spread to the thyroid and to the 
lungs.  Therefore, she contends that the prostate cancer was 
a secondary cause of death.  

However, the medical evidence of record does not confirm any 
metastases from the prostate cancer.  Instead, the evidence 
subsequent to the surgery shows that there was no evidence 
that the cancer had spread.  There were occasions on which 
the veteran was suspected of having renal masses which may be 
metastatic, but no cancer was ever found.  Moreover, there is 
no medical evidence indicating that the papillary or 
medullary cancer of the thyroid was related to the multifocal 
adenocarcinoma of the prostate.  In December 1993, there were 
multiple tiny pulmonary nodules, but, again, no carcinoma was 
found.  

The evidence shows that the veteran had significant kidney 
problems prior to his death.  In addition to the renal masses 
noted in October 1996, he had extensive renal parenchymal 
calcification of the kidney.  The veteran underwent multiple 
surgeries during his lifetime, in his battle against the 
numerous conditions he suffered.  However, the medical 
evidence does not show that the service-connected 
disabilities played any part in his death.  In this regard, 
in October 1996, it was noted that he had a bladder deformity 
resulting from his prostatectomy, with two small bladder 
diverticula on the left.  However it was also noted that 
there were minimal post-void residuals.  In short, the claim 
lacks medical evidence of a nexus between the veteran's 
service-connected disabilities, in particular, status post 
prostate cancer, and any other condition which contributed to 
his untimely death.  Likewise, there is no medical evidence 
of a nexus between any cause of death and service.  The 
evidence previously of record showed that the veteran had 
multiple serious, chronic medical conditions in the years 
leading up to his death, and the evidence submitted since the 
prior decision provides more detail as to these conditions, 
but still fails to provide medical evidence of a nexus to 
service, or to service-connected disabilities.  Similarly, 
the medical evidence fails to show that the prostate cancer 
residuals metastasized or otherwise lent aid in hastening or 
accelerating death.  

The Board appreciates that the appellant sincerely believes 
that her husband's death was due to service.  As a layman, 
however, she is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any disorder because she does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In 
this case, there is no medical evidence of a nexus between a 
cause of the veteran's death and service, or to service-
connected disability.  The new evidence, while expanding on 
the veteran's disabilities and treatment prior to death, is 
not material to the issue of a connection to service, or to 
service-connected disability.  Hence, the Board finds that 
new and material evidence has not been presented, and the 
1997 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.  Until the appellant meets her threshold 
burden of submitting new and material evidence sufficient to 
reopen this claim, the benefit of the doubt doctrine does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence to reopen a previously denied claim 
for service connection for the cause of the veteran's death 
has not been received, and the appeal is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


